FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This Office action addresses reissue of U.S. Patent No. 8,902,859 (“859 Patent”). The 859 Patent issued on December 2, 2014 and was titled, “METHOD AND APPARATUS FOR TRANSMITTING UPLINK SIGNALS, AND METHOD AND APPARATUS FOR GENERATING UPLINK SIGNAL IN COMMMUNICATION SYSTEM.” 

B)	Reissue Application Priority and Continuity
1.	Application for Reissue: Application for reissue of the 859 Patent was filed on December 02, 2016 and assigned reissue application number 15/367,206 (“206 Application” or “instant reissue application”).
2.	Domestic Priority: The 859 Patent and this instant reissue application are based upon U.S. Application No. 13/751,633 (“633 Application” or “base application”), filed January 28, 2013, which is a continuation of U.S. Patent 8,391,250, filed as Application No. 12/439,223 on October 27, 2009, filed as a national stage application under 35 U.S.C. §371 of PCT/KR07/04211 on August 31, 2007.  Accordingly, the continuity data indicates an effective filing date of August 31, 2007. 
3.	Foreign Priority: The 859 Patent and this instant reissue application claim benefit to foreign patent applications KR 10-2007-0052549, filed May 30, 2007, KR 10-2007-0031357, filed March 30, 2007, KR 10-2007-0011368, filed February 05, 2007, KR 10-2006-0134424, filed December 27, 2006, and KR 10-2006-0084087, filed September 01, 2006.  Accordingly the file record indicates that the earliest claim to foreign priority is September 01, 2006. 
4.	Pre AIA  First to Invent: Because this instant reissue application has an effective filing date of August 31, 2007; which is before the AIA  date of March 16, 2013; the present application is being examined under the pre-AIA  first to invent provisions. 

C)	Relevant Background  
1.	Non Final Office Action: On September 20, 2021 the Office issued a non final Office action (“Sept 2021 Non Final Action”). Claims 1-5 and 22-36 were rejected under §251 for being based upon a defective declaration.  Claims 1-5 and 22-26 were deemed otherwise allowable over the prior art.  Additionally, the action included an objection to the consent form carried forward from previous office actions.  
2.	Applicant Response:   On February 28, 2022 the office received an Applicant Response (“Feb 2022 Applicant Response”). The Feb 2021 Applicant Response included, among other things, remarks (“Feb 2022 Remarks”); and claims (“Feb 2022 Claims”).  The previous claims 1-5 and 22-36 were submitted along with new dependent claims 36-40.  
3.	Notice of Non-Compliant Amendment:  On March 28, 2022 the Office issued a Notice of Non-Compliant Amendment. Applicant had still not submitted a consent of assignee signed by a person with apparent authority. Accordingly, as discussed in the notice, the reissue application did not comply with 37 CFR §§1.172(a), 3.73(b), MPEP §§ 324, 1410. 
4.	Applicant Response:   On May 31, 2022 the office received an Applicant Response (“May 2022 Applicant Response”). The May 2022 Applicant Response included, among other things, remarks (“May 2022 Remarks”); and a consent of assignee (“May 2022 Consent of Assignee”).  

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
Patent Claims: Claims 1-20 were the patent claims in the 859 Patent (“Patent Claims”).
New Claims: Claims 21-40 were added in this application (“New Claims”). New claim 21 was added at filing of this instant reissue application. Claims 22-36 were added by the May 2020 Response and claims 37-40 were added in the Feb 2022 Response. 
Cancelled Claims: Claims 6-21 were cancelled by the May 2020 Response (“Cancelled Claims”).   
Pending Claims: Claims 1-5 and 22-40 are pending ("Pending Claims"). 
Examined Claims: Claims 1-5 and 22-40 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
1.	Claims 1-5 and 22-40: Rejected under 35 U.S.C. §251 Defective Declaration. 
2.	Claims 1-5 and 22-40: Are otherwise allowable over the prior art. 

III. Acknowledgements
A)	Broadening and Diligence: This instant reissue application is a broadening reissue application filed within two years of the issue of the 859 Patent. Accordingly broadening is permitted. See MPEP§1412.03 citing 35 U.S.C. §251(d).    
B)	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired.  Additionally the Examiner notes that the file record indicates that 3.5 year maintenance fee has posted. Accordingly the 859 Patent is still eligible for reissue.   
C)	Litigation Review: Based upon a review of statements in the Applicants Remarks, a USPTO Litigation Search, and an Examiner independently updated review of the image file wrapper itself the Examiner finds that the 859 Patent is not involved in litigation. 
D)	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, and updated review of the file record the Examiner cannot locate any concurrent proceedings involving the 859 Patent.

IV. Statutes Applied in this Action
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 
(b) MULTIPLE REISSUED PATENTS. — The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE. — The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


V. Objection - Consent of Assignee
(Withdrawn)
The objection to the consent of assignee, as set forth in the last office action is withdrawn.   
Applicant has submitted the May 2022 Consent of Assignee. The Examiner has reviewed the May 2022 Consent of Assignee and finds that it complies with 37 CFR 1.172(a), 3.73(b) (ii), and MPEP §324 §1410.  In this regard, the consent is a form PTO/AIA /53 indicating, among other things, the patent number of the patent being reissued, an organization as the assignee, the organization matching that shown on the Dec 2016 Showing of Ownership, and the person signing has the apparent authority as the director of the organization.
Accordingly, the objection is withdrawn.  

VII. Objection - Inventor Declaration
	The objection to the inventor declaration, as set forth in the Nov 2019 Non Final Action pp. 9-11 is maintained. Applicant has not submitted a new declaration to correct the error, rather, states that a new declaration will be submitted when the claims are allowable. Feb 2022 Remarks, at p. 17.
	Accordingly the objection is maintained as set forth below.  

A)	Objection to the Inventor Declaration
The reissue oath/declaration filed with this application, i.e., the Dec 2016 Inventor Declaration is objected to as not complying with 37 CFR 1.175 and MPEP § 1414  because it fails to correctly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414. The Examiner takes this position as follows: 
1.	The originally filed declaration, i.e. the Dec 2016 Inventor Declaration, had defective error statement because the error statement directed to broadening by removing claim language from claim 6 determined to be surrendered subject matter. (Nov 2019 Non Final Action, pp. 10-12 and pp. 22-27).  Accordingly the error statement was directed to an error not correctable by reissue. 
2.	Applicant, to overcome the recapture rejection, canceled claim 6. However, Applicant has not submitted a new declaration with a new error statement referencing an error being corrected by this instant reissue application.  Because the original reissue declaration never had a correct error statement, the Applicant must submit a new reissue declaration with corrected error statement. See MPEP §1444 III.  
3. 	To support the above objection, the Examiner notes: 
(a) At least one error which is relied upon to support the reissue application must be set forth in the oath/declaration. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. See MPEP §1414(II) (B); 
(b) Any error in the claims must be identified by reference to the specific claim language wherein the error lies MPEP §1414(II) (C); 
(c) If new claim(s) is presented, its difference from the original claims must be pointed out. MPEP §1414(II) (C) ¶2. 

B)	Conclusion Inventor Declaration
Because the inventor declaration error statement refers to a cancelled claim and does not correctly identify the error as corrected by entering claims directed to an overlooked aspect with identification of what that overlooked aspect is intended to be, the declaration is objected to as not complying with 37 CFR 1.175 and MPEP § 1414.
Applicant must submit a new declaration with a corrected error statement to overcome this objection.     

VIII. Claim Rejections – 35 U.S.C. §251 
Claims 1-5 and 22-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 CFR 1.175. The nature of the defect in the declarations is set forth in the discussion above.

IX. Claim Interpretation
	This section has been modified to account for the amendments and addition of new claims in the Feb 2022 Claims. 
A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions (either express or implied) in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his or her own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:

1.	Instruction: “An action statement in any computer language,
most often in machine or assembly language.” Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.2
3.	Processor: (1) one that processes (2) a computer (3) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer.” Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.

C)	§112 ¶ 6
I)	Claims Not Invoking: The Examiner finds that claims 1-5, 27-31, 37, and 39 do not have any phrases that invoke §112 ¶ 6 . For support of this position the Examiner notes the following: 
Claims 1-5, 27-31, 37, and 39 do not recite “means for” or "step for.” In addition these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claims 1-5, 27-31, 37, and 39 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-5, 27-31, 37, and 39 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-5, 27-31, 37, and 39  do not invoke §112 ¶ 6. See also Ex Parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
(II)	The Examiner finds that the following phrases, from independent claims 22 and 32 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 
-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP#1):  “program instructions which cause the communication apparatus to transmit a first sequence to a base station at a first transmission time, the first sequence being determined based on a basic sequence and a first cyclic shift value; and cause the communication apparatus to transmit a second sequence to the base station at a second transmission time after the first transmission time, the second sequence being determined based on the basic sequence and a second cyclic shift value, wherein the first cyclic shift value and the second cyclic shift value are UE-specific,” as recited in claim 22 lines 4-11.  

Functional Phrase #2 (FP#2):  “program instructions which cause the apparatus to receive a first sequence from a first user equipment (UE) at a first transmission time, the first sequence being determined based on a basic sequence and a first cyclic shift value; and cause the apparatus to receive a second sequence from the first UE at a second transmission time after the first transmission time, the second sequence being  determined based on the basic sequence and a second cyclic shift value; cause the apparatus to receive a third sequence from a second UE at the first transmission time, the second UE being different from the first UE, and the third sequence being determined based on the basic sequence and a third cyclic shift value; and cause the apparatus to receive a fourth sequence from the second UE at the second transmission time, the fourth sequence being determined based on the basic sequence and a fourth cyclic shift value, wherein, when the first cyclic shift value is equal to the third cyclic shift value plus one (1), the second cyclic shift value is not equal to the fourth cyclic shift value plus one (1),” as recited in claim 32 lines 4-18.

To support the Examiner’s conclusion, the Examiner notes the following 3-Prong analysis: 
a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1 and #2 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not Functional Phrases #1 and #2, including the claimed “program instructions which cause [claimed functions],” is a generic placeholder for “means.”
First, within the claimed “program instructions which cause” phrase, (and construing the claim according to the required precepts of English grammar), ‘instructions’ is a noun while ‘program’ is an adjective modifying ‘instructions.’  Moreover and based upon a review of the entire Functional Phrases #1 and #2, the only structural noun3 in the entire Functional Phrases #1 and #2 is ‘instructions.’  In other words, although there may be other nouns within the phrases (e.g. “transmission time” as in FP#1 or FP#2; “base station” as in FP#1; “user equipment (UE)” as in FP#2), these other nouns within Functional Phrases #1 and #2 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘instructions.’
First, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “instructions,” (alone) denotes sufficient structure to perform the claimed function. From review of the 859 Patent specification the Examiner finds insufficient evidence that a “instructions” is described in the 859 Patent as a noun meaning a structure known to perform the claimed function. The best the Examiner can find is the 859 Patent at C4:L49-67 and C5:L1-47 describing Figure2. These sections of the 859 Patent do not recite instructions but do recite the process a CDM mapper follows. Based upon those section of the 859 Patent the best the Examiner can determine is that the term “instructions” refers to a standard CDM mapper program a mobile terminal or base station. However the Examiner finds that a PHOSITA understands that a standard CDM mapper program (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “instructions” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find that the term instructions generically refers to statements in a standard computer program, for example as in a computer, having the function of causing actions in a computer. See Examiner Sources for BRI above “Section (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that standard statements in a standard computer program (alone), would not be able to perform the claimed function. Something more would be needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “instructions” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “instructions” has an art-recognized structure to perform the claimed function. For example, Scharf et al. (U.S. 2006/0153238) at Par [0094] describes instructions as standard computer programs.  However a PHOSITA understands that a standard computer programs (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrase “instructions” as set forth in Functional Phrase #1 and Functional Phrase #2 are being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “instructions” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 (FP #1) and Functional Phrase #2 (FP #2)  meets invocation Prong (A).
b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claims, the Examiner finds that the functions associated with Functional Phrase #1 and Functional Phrase #2 are as follow:  

Function of Functional Phrase #1 (FP#1):  “cause the communication apparatus to transmit a first sequence to a base station at a first transmission time, the first sequence being determined based on a basic sequence and a first cyclic shift value; and cause the communication apparatus to transmit a second sequence to the base station at a second transmission time after the first transmission time, the second sequence being determined based on the basic sequence and a second cyclic shift value, wherein the first cyclic shift value and the second cyclic shift value are UE-specific.”  

Function of Functional Phrase #2 (FP#2):  “cause the apparatus to receive a first sequence from a first user equipment (UE) at a first transmission time, the first sequence being determined based on a basic sequence and a first cyclic shift value; and cause the apparatus to receive a second sequence from the first UE at a second transmission time after the first transmission time, the second sequence being  determined based on the basic sequence and a second cyclic shift value; cause the apparatus to receive a third sequence from a second UE at the first transmission time, the second UE being different from the first UE, and the third sequence being determined based on the basic sequence and a third cyclic shift value; and cause the apparatus to receive a fourth sequence from the second UE at the second transmission time, the fourth sequence being determined based on the basic sequence and a fourth cyclic shift value, wherein, when the first cyclic shift value is equal to the third cyclic shift value plus one (1), the second cyclic shift value is not equal to the fourth cyclic shift value plus one (1).” 

Because Functional Phrase #1 and Functional Phrase #2 includes the functions expressly noted above, the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within Functional Phrase #1 and Functional Phrase #2 will have its ordinary and accustomed meaning.
c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 and Functional Phrase #2, the Examiner finds that Functional Phrase #1 and Functional Phrase #2 do not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase #1 and Functional Phrase #2.   In fact, the Examiner finds that Functional Phrase #1 and Functional Phrase #2  recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 and Functional Phrase #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 meets invocation Prong (C).
Because Functional Phrase #1 and Functional Phrase #2 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 invoke § 112 ¶ 6. 
d)	Corresponding Structure 
For Functional Phrase #1: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #1 is a code division multiplexing mapper ‘CDM Mapper, 110 Figure 1’ connected to and working with and inherent memory. The memory holding instructions generally described as the algorithm shown in Figure 2.   (See 859 Patent, C4:L38-67, C5:L1-20 describing the sequence mapping performed at the terminal). The CDM Mapper is thereby a specialized programmed mapper operating according to the instructions. The instructions including more specific underlying steps to realize step S17, Figure 2 including inter alia: For S17, determining the channel characteristics at a transmission time, e.g. as in equations in C8:L63-67 to C9:L1-37 at the terminal or as received from the a measurement at the corresponding receiving terminal, determining a cyclical shift value corresponding to a next transmission time and the channel characteristic as shown in C7:L45-67, allocate a shift value associated to a particular time and shift the sequence for that time base upon associating a transmission time #n with a shift value m(n) as disclosed in C7:L45-67 and Table 1.

For Functional Phrase #2: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #2 is a code division multiplexing de-mapper ‘CDM De-Mapper, 260 Figure 3, with descrambler 261 Figure 4’ connected to and working with and inherent memory. The memory holding instructions generally described as the algorithm shown in Figure 5.   (See 859 Patent, C6:L6-67, C5:L1-20 describing the sequence de-mapping performed at the terminal). The CDM De-Mapper is thereby a specialized programmed mapper operating according to the instructions. The instructions including more specific underlying steps to realize the steps of Figure 5 determining the channel characteristics at a transmission time, e.g. as in equations in C6:L6-67, C8:L63-67 to C9:L1-37 at the terminal or as received from the a measurement at the corresponding receiving terminal, determining a cyclical shift value and hopping pattern associated with the shift value corresponding to a next transmission time based upon channel quality, and performing a de-shifting of the sequence to a basic sequence based upon the shift value and descrambling the sequence based upon the base sequence (C6:L6-67). Additionally the channel characteristic as shown in C9:L10-45 must be used to de-map the signal to recover the base sequence. 

(III)	Regarding Dependent claims 23-26 and 38, “Modified Functional Phrase #1.” 
a)	Prong a), b) and c) Corresponding Structure.  
The Examiner concludes that dependent claims 23-26 and 38 modify the function of Functional Phrase #1, forming a modified Functional Phrase #1 without significant changes in the function or adding structure that removes Modified Functional Phrase #1 from governance of 35 U.S.C. 112 sixth paragraph.  Accordingly the Examiner finds that the Modified Functional Phrase #1 formed by dependent claims 23-26 and 38 satisfies prong (A) (B) and (C) the same as that recited for Functional Phrase #1 above. 
d) 	Corresponding Structure for Modified Functional Phrase #1.  
The Examiner finds that the corresponding structure for Modified Functional Phrase #1 would be the same as Functional Phrase #1 above. 

iv)	Regarding Dependent claims 33-36, and 40 “Modified Functional Phrase #2.”
a)	Prong a), b) and c) Corresponding Structure.  
The Examiner concludes that dependent claims 32-36, and 40 modify the function of Functional Phrase #2 forming a modified Functional Phrases #2 without significant changes in the function that causes Functional Phrase #2 to be governed by 35 U.S.C. 112 sixth paragraph. 
d) 	Corresponding Structure for Modified Functional Phrase #2.  
Because (1) Modified Functional Phrase #2 invokes 35 U.S.C. §112 Sixth Paragraph the Examiner finds that the corresponding structure is the same as Functional Phrase #2 above. 

F)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. Rev. 08.2017, January 2018.

G)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that Applicant is not his own lexicographer and for functional phrases that invoke §112 sixth paragraph those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke 35 U.S.C. §112, 6th paragraph, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

X. Response to Arguments 
A)	Argument Re “Inventor Declaration.” 
Applicant Remark: On page 16, of the Feb 2022 Remarks, Applicant states that a supplemental oath/declaration will be submitted when claim are found allowable.
Examiner Response: Examiner acknowledge Applicants remark and maintain the objection to the declaration and corresponding 35 U.S.C. §251 Rejection. Examiners note that because lack proper declaration results in a rejection, regardless of whether or not the claims are allowable over the prior art prosecution without the declaration will still result in rejected claims. Accordingly prosecution will still be delayed for at least the number of office actions required before submission of the declaration.   

B)	Argument Re: “35 U.S.C. § 112, Sixth Paragraph.” 
Applicant Remarks: 
On page 17, of the Feb 2022 Remarks, Applicant states that claims that the claims have been amended to include “instructions” in a memory. Accordingly, the claims now do not trigger § 112 ¶ 6.  

Examiner’s Response: 
1.	Simplification of the Issue to Assist the Examiner & Applicant: 
This issue is quite simple.  In fact, this issue can be easily addressed by Applicant by providing a response to the following questions for each claimed computer implemented functional phrase at issue:
Question 1: Should the claimed computer implemented functional phrase be interpreted to contain an algorithm (or ‘special programming’) so that the Examiner would be required to find such algorithm (or ‘special programming’) in the prior art to render the claimed computer implemented functional phrase anticipated?

If the answer to Question 1 is ‘yes,’ a second question must be asked:
Question 2: How did the algorithm or ‘special programming’ get into the claim? In other words, how was the algorithm or ‘special programming’ manifested in the claim?  

To the best of the Examiner’s knowledge, acceptable answers to Question 2 are:
i.	The algorithm or ‘special programming’ is expressly recited in the claim; or
ii.	A claimed phrase/term has a lexicographic definition which incorporates the algorithm or ‘special programming’ into claimed phrase/term’s definition; or
iii.	The claimed phrase invokes § 112 ¶ 6.
Moreover, Applicant is remined that unless there is a proper lexicographic definition or unless § 112 ¶ 6 applies, it is improper to read the specification (including any algorithm or ‘special programming’) into the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). See also Ruckus Wireless , Inc. v. Innovative Wireless Sols., LLC, 824 F.3d 999, 1009 (Fed. Cir. 2016)(describing the “‘cardinal sin’ of importing limitations from the specification into the claims”).
If the answer to Question 1 is ‘no’ (i.e. the claimed functional phrase should not be interpreted to contain an algorithm or ‘special programming’) then the prior art processor or general purpose computer need only be capable of functioning in the claimed manner to render that claim phrase anticipated/obvious. See In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997). The Examiner finds that an ordinary off-the-shelf processor or general purpose computer is clearly capable of functioning in the claimed manner since an off-the-shelf processor or general purpose computer only needs the addition of an algorithm or ‘special programming’ to actually perform the entire claimed function.   “A general purpose computer is flexible—it can do anything it is programmed to do.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015).
In summary, if the answer to Question 1 is “no” (i.e. the claimed functional phrase should not be interpreted to contain an algorithm or ‘special programming’), then for prior art purposes, the Examiner need only find what is claimed: a processor without an algorithm (or ‘special programming’).
The Examiner has reviewed the Feb 2022 Claims and Feb 2022 Remarks yet does not find Applicant’s arguments persuasive.

2. Legal Standard for Determining if the Claim Language Invokes § 112 ¶ 6:
The test for determining if the claim language invokes § 112 ¶ 6 was set forth in Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015). Williamson held:
When a claim term lacks the word “means,” the presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term [1] fails to “recite sufficiently definite structure” or else [2] recites “function without reciting sufficient structure for performing that function.” Watts [v. XL Sys., Inc.], 232 F.3d [877] at 880.

Williamson, 792 F.3d at 1349 (emphasis added; bracketed numbering added).4 
Moreover, Applicant’s attention is drawn to the “or else” in the quotation from Williamson in the excerpt quoted above.  In light of the “or else,” Williamson recites two alternative tests joined by “or else,” either of which can be used to overcome the presumption that § 112 6th ¶ is not invoked. To be clear, while Applicant is arguing the first part of the Williamson Invocation Test (“WIT”), the Examiner is relying on the second WIT (“Williamson Invocation Test 2” or “WIT-2”), i.e. “or else recites function without reciting sufficient structure for performing that function.” Williamson, 792 F.3d at 1349 (citations and quotations omitted).
Because Applicant has only argued the first part of the WIT (the part of the invocation test that the Examiner is not using, i.e., WIT-1), and because the Examiner is relying solely on the second WIT (i.e. WIT-2), Applicant’s arguments are not persuasive.  To be clear, the Examiner is relying exclusively on WIT-2 which is: does the phrase recite “function without reciting sufficient structure for performing that function.”  Id.
In other words, because Applicant’s arguments have not addressed WIT-2, (i.e. the test that the Examiner is using to overcome the presumption that § 112 ¶ 6 is not invoked), Applicant’s arguments, no matter how meritorious, cannot be considered persuasive.
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112 ¶ 6 if it recites function without reciting sufficient structure for performing that function.
	After reviewing the Feb 2022 Claims, the Examiner finds that the claimed phrases still contain functional phrases without the recitation of sufficient structure (i.e. algorithm) to perform the entire claimed function. For example the claims include such phrases as “the first sequence being determined based on a basic sequence and a first cyclic shift value”  “the second sequence being determined  based on the basic sequence and a second cyclic shift value” and  “wherein the first cyclic shift value and the second cyclic shift value are UE-specific.” Those phrases require results without including the actual algorithm steps required to get the results.  For example “based upon a first cyclical shift value” does not include the steps need to actually determine the first sequence. Accordingly the claim on its face does not defined how the processor is configured to get the results. Accordingly, as noted above, the claims still invoke 112 ¶ 6.

XI. Allowable Subject Matter	
Claims 1-5 and 22-40 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, the prior art of record fails to teach:
 A communication method, the method comprising: transmitting, by a user equipment (UE), a first sequence at a first transmission time, the first sequence being determined based on a basic sequence and a first cyclic shift value; and transmitting, by the UE, a second sequence at a second transmission time after the first transmission time, the second sequence being determined based on the basic sequence and a second cyclic shift value, wherein the first cyclic shift value and the second cyclic shift value are UE-specific. 
Regarding claim 22, the prior art of record fails to teach:  The corresponding structure for Functional Phrase #1 outlined above. 
Regarding claim 27, the prior art of record fails to teach:
A communication method, comprising: receiving, from a first user equipment (UE), a first sequence at a first transmission time, the first sequence being determined based on a basic sequence and a first cyclic shift value; and receiving, from the first UE, a second sequence at a second transmission time after the first transmission time, the second sequence being determined based on the basic sequence and a second cyclic shift value, receiving, from a second UE, a third sequence at the first transmission time, the second UE being different from the first UE, and the third sequence being determined by the basic sequence and a third cyclic shift value; and receiving, from the second UE, a fourth sequence at the second transmission time, the fourth sequence being determined by the basic sequence and a fourth cyclic shift value, wherein, when the first cyclic shift value is equal to the third cyclic shift value plus one (1), the second cyclic shift value is not equal to the fourth cyclic shift value plus one (1).
Regarding claim 32, the prior art of record fails to teach: The corresponding structure for Functional Phrase #2 outlined above. 
Sambhwani (U.S. 2007/0104085) and Anderson (U.S. 2006/0039343) are exemplary references now of record.  Sambhwani at Par [0033] [0037] [0052]   discloses first and second sequences at first and second time periods, i.e. symbols, for uplink transmission from a mobile station to a base station. Anderson at Par [0045] [0046] discusses a mobile hopping spreading sequences for each time slot.  Both of Sambhwani and Anderson state that the sequences are assigned to the mobile device. However neither of Sambhwani or Anderson disclose how the sequences are determined. Thus, Anderson and Sambhwani do not teach “the first sequence being determined based on a basic sequence and a first cyclic shift value . . . the second sequence being determined  based on the basic sequence and a second cyclic shift value, wherein the first cyclic shift value and the second cyclic shift value are UE-specific,” as required by claims 1 and 27 or as required to define the corresponding structure of claims 22 and 32. 
Dent et al. (U.S. 5,742,678) is an exemplary reference now of record. Dent at C25:L37-67 and C26:L1-21 discusses that spreading sequences, such as Walsh codes, are developed by cyclically shifting base sequences to develop a list of orthogonal sequences that are assigned to mobile stations.  However, Dent does not disclose assigning two sequences to a mobile or that the cyclical shifts are UE specific. Accordingly Dent could not be reasonably combined with Sambhwani (U.S. 2007/0104085) or Anderson (U.S. 2006/0039343) to show the claims obvious.    
Lakkis (U.S. 2005/0201326) combined with Li (U.S. 2008/0259892) were exemplary references applied in the last office action that in combination appeared to teach claims 1, 22, 27 and 32. Lakkis disclosed a method for transmission of a “Packet of Data” figure 5B in time slots, 506 Figure 5B below.  The packet spanned the entire bandwidth destine for Users 1-4 Figure 5B. Each time slot was scrambled by a sequence made from a base sequence shifted be a first cyclic shift and at least second, third and fourth cyclical shifts assigned to each user equipment, i.e. user 1-4 Figure 5A and 5B below.   
 

                                
    PNG
    media_image1.png
    425
    363
    media_image1.png
    Greyscale

			-	Lakkis Figures 5A and 5B. 
Accordingly, Lakkis alone appeared to teach the elements of claims 1, 22, 27 and 32 as amended in the Feb 2021 Claims. However Lakkis is discussing that the base station is transmitting the packet and the user terminal acquire the packet by using the appropriate sequence with the appropriate cyclical shift.     
However, claims 1, 22, 27 and 32 require the User Equipment to transmit the time slots with the different sequences of different cyclical shifts and Lakkis is teaching that the base station transmits the multiple time slots with different shifts so that particular terminals can receive the particular time slots.  Lakkis does state that the transmitter can be at the base station or mobile (UE). See Par [0069] [0115]. However, the Examiner has reviewed the entire specification and the claims of Lakkis and finds it unclear of why the mobile terminals would transmit the multiple time slots with sequences assigned to the other mobiles as described in the discussion of Figure 5. For example, the purpose of Lakkis transmission scheme in Figure 5 is so that the data of multiple terminals can be transmitted simultaneously and each terminal based upon its cyclically shifted sequence can receive only it’s time slot.  Additionally the Examiner has reviewed Lakkis and finds insufficient evidence that Lakkis describes a UE making such a transmission as described in Figure 5 because the time slots with particular sequences as shown in Figure 5 are destine for other terminals.
Li showed applying cyclical shift sequences for each user terminal applied to each time slot transmitted by the user terminal. See Li Par [0022] [0049] [0050]. However Li discusses only one cyclical shift applied by the UE in all time slots transmitted. Therefore LI does not disclose that the user terminal (UE) transmits a first slot with a first cyclically shifted sequence and a second slot with s second cyclically shifted sequence.
Accordingly, prior art of record does not teach the elements of claims 1, 22, 27 and 32 described above.  The dependent claims are allowed due their dependency on claims 1, 22, 27, and 32 respectively. Accordingly, the claims are allowed over the prior art. 
XI. Conclusion
	Claims 1-5 and 22-40 are rejected under 35 U.S.C. §251 as based upon an improper declaration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
 	Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

VII. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on 6:00-4:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 


/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also  In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971)(noting that its appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.
        4 See also MPEP § 2181 I. quoting a very similar Williamson statement.